United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 15, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-10232
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TERENCE ANDERSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:03-CR-244-ALL-H
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Terence Anderson appeals his conditional guilty-plea

conviction for unlawful possession of 16 firearms which were not

registered to him in the national registry.   Anderson argues that

the district court erred in denying his motion to suppress

evidence seized from a hidden compartment within his home.

     Anderson first disputes the district court’s findings that

the private search by Anderson’s wife of the hidden compartment

was reasonably foreseeable.   Anderson secondarily argues that his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10232
                                  -2-

wife lacked actual or apparent authority to consent to the search

of the hidden compartment.

     Based on Anderson’s wife’s status as co-owner and co-

occupant of the marital home, it was reasonably foreseeable that

she might enter and search the hidden compartment, despite

Anderson’s orders to the contrary and regardless of the

circumstances surrounding Anderson’s extra-marital activities.

See United States v. Shelton, 337 F.3d 529, 536-38 (5th Cir.

2003), cert. denied, 124 S. Ct. 1507 (2004).   Similarly, given

Anderson’s wife’s equal rights to the use and occupation of the

marital home, she was authorized to give valid consent to the

search of the premises.   See id.   Accordingly, the district court

did not err in denying Anderson’s motion to suppress.     See United

States v. Alvarez, 6 F.3d 287, 289 (5th Cir. 1993).

     AFFIRMED.